Appeal by the defendant from an order of the County Court, Kings County, dated October 5, 1960, denying, without a hearing, his coram nobis application to vacate a judgment of said court dated September 30, 1957, rendered on a plea of guilty, convicting him of attempted violation of section 1751 of the Penal Law as a felony and sentencing him as a second felony offender to serve a term of 6 to 10 years. Order affirmed. No opinion. Nolan, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.